CROSS, Judge
(dissenting).
I respectfully dissent. I am impelled to the conclusion that to' allow the defendant’s conviction to stand would create a direct and irreconcilable conflict with the cases applying F.S.A. § 918.09 prohibiting comment by the prosecuting attorney to the jury for failure of the defendant to testify. King v. State, Fla.1962, 143 So.2d 458; Diecidue v. State, Fla.1961, 131 So.2d 7; Gordon v. State, Fla.1958, 104 So.2d 524; Trafficante v. State, Fla.1957, 92 So.2d 811; Way v. State, Fla.1953, 67 So.2d 321; Jones v. State, Fla.App.1967, 197 So.2d 308; Flaherty v. State, Fla.App.1966, 183 So.2d 607; Singleton v. State, Fla.App.1966, 183 So.2d 245.